Office of General Counsel Please Reply to: Stephen F. Ayers Senior Counsel One Nationwide Plaza 01-09-V2 Columbus, Ohio 43215 VIA EDGAR E-mail: ayerss1@nationwide.com Tel: (614) 249-9527 Fax: (614) 249-2112 March 18, 2008 Ms. Rebecca A. Marquigny Senior Counsel U.S. Securities and Exchange Commission Division of Investment Management 100 F. Street, NE Washington, D.C.20549-0506 Re: Nationwide Life and Annuity Insurance Company Nationwide VL Separate Account - G Pre-Effective Amendment No. 1 (N-6 Registration Statement, File No. 333-146650) Dear Ms. Marquigny: On behalf of Nationwide Life and Annuity Insurance Company ("Nationwide") and its Nationwide VL Separate Account - G ("Variable Account"), we are filing this pre-effective amendment in response to your comment letter dated November 19, 2007, and subsequent follow up comments, on previously filed registration statement file no. 333146073.The Registration Statement provides for the offering of certain life insurance policies through the Variable Account. This filing is being made electronically via EDGAR in accordance with Regulation S-T. Please note that Nationwide is seeking an effective date of March 20, 2008. As such, the following documents are included at the end of this transmittal letter: · letters pursuant to Rule 461 of the Securities Act of 1933 requesting accelerated effectiveness from Nationwide Investment Services Corporation, the underwriter, and Nationwide Life and Annuity Insurance Company, for itself and on behalf of Nationwide VL Separate Account – G.The acceleration request letters are also included separately with this submission as correspondence. Representations We acknowledge all of the following: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the insurance company from its full responsibility for the adequacy of the disclosure in the filing; and · The insurance company may not assert this action as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. In addition, Nationwide acknowledges all of the following: · that the registrant is responsible for the adequacy and accuracy of the disclosure in the Pre-Effective Amendment; · that comments by the staff of the Securities and Exchange Commission ("SEC"), or changes to the disclosure in response to SEC staff comments in the filings reviewed by the SEC staff, do not foreclose the SEC from taking any action with respect to the filing; and · that the Separate Account may not assert SEC staff comments or any related changes in disclosure as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. The following revisions have been made to the registration statement since the initial filing dated October 12, 2007: 1. Cover Page: Comment Please indicate whether this is an individual or group project or both. Response The word “Individual” has been added to the product marketing name indicating that the product is for individual purchase. 2. Investment Options (p. 1) Comment Please correct the second sentence under this heading. The contract appears to provide only one fixed option, not two. Response The sentence was modified to reflect only one fixed investment option. 3. Adverse Tax Consequences (p. 3) Comment In the Adverse Tax Consequences section, please clarify that for modified endowment contracts, distributions and loans may be taxable as ordinary income and not a return of investment. Response The comment was addressed by adding the following language to the first paragraph under the Adverse Tax Consequences section: “For more detailed information concerning the tax consequences of this policy please see the Taxes provision. For detailed information regarding tax treatment on modified endowment contracts, please see the Periodic Withdrawals, Non-Periodic Withdrawals and Loans section of the Taxes provision.” The aforementioned provision and section provide detailed and specific disclosure regarding the tax implication inherent with this policy. Comment (Subsequent comment via teleconference referring to registration statement number 333-146073, which applies to this registration as well.) You had requested that we add a sentence further clarifying the tax implications attributed to modified endowment contracts. Response The comment was addressed by adding the following additional sentence to the first paragraph under the Adverse Tax Consequences section: “For example, distributions and loans from modified endowment contracts may currently be taxed as ordinary income not a return of investment.” 4. Fee Tables – Generally (pp. 4-8) Comment Please make the following changes to the fee table presentation: a. Maximum and current charges should be presented consistently throughout the tables, and all maximum charges should be identified as “maximum”. b. To the extent possible, please eliminate all unnecessary text in the tables (particularly the amount deducted boxes) and the footnotes. c. Where charges are described as a percentage of a particular value (e.g, “Accelerated Benefit Payment” or “base policy Specified Amount”), define these terms in the Glossary and capitalize them throughout the prospectus. d. Round all charges dollar-based to the nearest cent except where this would under-estimate the charge; in that instance, round up to the next higher cent. e. For all charges that vary based on personal characteristics, present maximum and minimum charges and the charges for the representative insured. See instruction 3(b) to Item 3. f. If the charge in the table is annualized but the fee is deducted more frequently, ensure that this is clear from the table or indicate it in a footnote. g. Finally, if an option has no charge, please do not include that option in the fee table. Response A) “Maximum” charges are reflected consistently across the fee tables. Where appropriate, charges are listed and “current” and “minimum”. Please see the attached revised fee tables in Exhibit A. B) To the extent possible, unnecessary text has been removed from the fee tables and footnotes. Please see the attached revised fee tables in Exhibit A. C) Charges described as a percentage of a particular value have been defined and included in the glossary as follows: · Unadjusted Accelerated Death Benefit Payment– An amount equal to the percentage of the Base Policy Specified Amount you elect multiplied by the Base Policy Specified Amount, when the request for payment under the Accelerated Death Benefit Rider. The unadjusted amount does not include risk charges and adjustments we make due to the premature payment of the Base Policy Specified Amount being made. · Accelerated Death Benefit Payment– The actual benefit amount you will receive under the Accelerated Death Benefit Rider if the Eligibility and Conditions for Payment section is satisfied. · Base Policy Specified Amount– The amount of Death Benefit coverage under the policy on the Policy Date, excluding any Rider Specified Amount.Subsequent to the Policy Date, the Death Benefit coverage will equal or exceed this amount unless you request a decrease in the Base Policy Specified Amount or take a partial surrender. · Waiver of Monthly Deduction Benefit - The benefit received under the Waiver of Monthly Deductions Rider. The benefit takes the form of a credit to the policy for the remainder of the policy year, of an amount necessary to keep the policy In Force. · Premium Waiver Benefit– The benefit received under the Premium Waiver Rider. The benefit takes the form of a monthly credit to the policy upon the Insured’s total disability for 6 consecutive months not caused by a risk not assumed. The amount credited to the policy is the lesser of; the Premium you specified; or the average actual monthly Premiums you paid over the last 36 months prior to the disability (or such shorter period of time that the policy has been In Force). D) All charges have been rounded to the nearest cent as requested. Please see the attached revised fee tables in Exhibit A. E) All charges that vary based on personal characteristics now include maximum, minimum and representative charges for the insured pursuant with instruction 3(b) to Item 3. Please see the attached revised fee tables in Exhibit A. F) Any charge that was represented in the fee table annually has been changed to reflect a monthly charge/rate. Specifically, the Mortality and Expense Risk charge is impacted by this comment. Please see the attached revised fee tables in Exhibit A. G) The single option previously included in the fee table that has no charge has been removed from the fee table. Please see the attached revised fee tables in Exhibit A. Comment (Subsequent comment via teleconference referring to registration statement number 333-146073, which applies to this registration as well.) You had stated that the “Maximum” and “Minimum” charges, as well as the representative example for the Extended Death Benefit Guarantee Rider were incomplete. Response As stated in our discussion, the pricing was not yet complete for this rider. It is now complete and the fee table has been updated as follows: Extended Death Benefit Guarantee Rider19 Monthly Maximum: $0.16 per $1,000 of base Specified Amount Minimum: $0.01 per $1,000 of base Specified Amount Representative: an age 35 male preferred non-tobacco with an Extended Death Benefit Guarantee Percentage of 100%, a lifetime Extended Death Benefit Guarantee Duration, and a base Specified Amount of $500,000 Monthly $0.06 per $1,000 of base Specified Amount 5. Transaction Fee Table – Accelerated Death Benefit (“ADB”) Rider Charge (p. 4) Comment Please consider stating the charge as a percentage of death benefit or cash value if possible. If this is not feasible, define “unadjusted Accelerated Benefit Payment,” and include a footnote cross referencing the narrative describing the calculation of the charge. See comment 4, above. Response “Unadjusted Accelerated Benefit Payment” is now defined and a footnote cross referencing the narrative describing the calculation of the charge has been incorporated. See response 4 C (above) for the definition. The footnote now reads as follows: 6The Accelerated Death Benefit Rider Charge is comprised of two sets of charges; an Administrative Expense Charge and a Rider Charge. The Accelerated Death Benefit Rider Charge varies based on prevailing interest rates and the life expectancy of the Insured upon payment of the accelerated death benefit. The Maximum charge assumes: an interest rate of 15%; a risk charge of 5%; and a 1 year life expectancy for the Insured. The Minimum charge assumes: an interest rate of 4%; a risk charge of 2%; and a life expectancy for the Insured that is less than or equal to 3 months. For a detailed description of the charges, including an example, see the "Accelerated Death Benefit Rider” section of this prospectus. 6. Periodic Charge Table (p.5): a. Comment Underwriting and Distribution Charge: Footnote 13 indicates that this charge varies with personal characteristics. If so, please present maximum, minimum and representative charges per Instruction 3(b) to Item 3. Alternatively, revise related footnote. Also, please capitalize the term “base policy” and define it in the Glossary. a.
